Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 1 of 12




                       Exhibit I
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 2 of 12




                                                                   LIMA_000001157
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 3 of 12




                                                                   LIMA_000001158
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 4 of 12




                                                                   LIMA_000001159
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 5 of 12




                                                                   LIMA_000001160
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 6 of 12




                                                                   LIMA_000001161
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 7 of 12




                                                                   LIMA_000001162
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 8 of 12




                                                                   LIMA_000001163
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 9 of 12




                                                                   LIMA_000001164
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 10 of 12




                                                                   LIMA_000001165
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 11 of 12




                                                                   LIMA_000001166
Case 7:20-cv-04573-PMH-PED Document 94-9 Filed 09/11/20 Page 12 of 12




                                                                   LIMA_000001167
